Title: To George Washington from Timothy Pickering, 12 January 1797
From: Pickering, Timothy
To: Washington, George


                        
                            Sir, 
                            January 12. 1797.
                        
                        I have the honor to return the address of the Senate of Pennsylvania, with the
                            draught of an answer in terms which I imagined would correspond with your feelings, and
                            which unsullied honor and the dignity of truth would authorize you to express. If however
                            you prefer any other sentiments, by receiving the draught thus early, there will be time for
                            alterations.
                        I sent the intended letter to Mr Pinckney last evening to Mr Wolcott, desiring
                            him & Mr McHenry to examine it—and particularly as to the point of not allowing Mr
                            Adet to resume his functions. I saw it was impossible to get it ready for Congress to-day. A
                            message of some length must be drawn, which I shall set about immediately. I expect to have
                            this ready for your inspection by the evening. The corrections which Mr Lee & I
                            agreed on in the letter and its duplicate for one of the houses, cost Mr Taylor and me the
                            whole of yesterday to effect. Some other corrections will depend on the opinions of the two
                            gentlemen who are now inspecting it. With the highest respect I am sir your obt servt
                        
                            Timothy Pickering
                            
                        
                    